              Case 8:20-cr-00374-PWG Document 1 Filed 11/02/20 Page 1 of 11




イ グ LBG7JLU:USA0 2020R00675


                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ⅣIARYLAND
                                                               *

      UNITED STATES OF AⅣ IERICA                       '           CRIⅣ    IINAL NO。 8:20-cr-00374-PWG
                                                               ,

               V.                                          '        (PrOduction of Child Pornography,
                                                               '   18 UoSoC。 §2251(a);Distribution of
      BRIAN ANTHONY GILBERT,                       i       childPOrnography,18 UoSoC。

                         Defendant                             .      §2252A(a)(2);PosSession of Child
                                                               ,     Pornography,18 UoSoC.
                                                               ォ      §2252A(a)(5)(B);Forfeiture,18 UoSoC.
                                                               姜      §2253,21U.SoC。 §853(p),28 UoS.C.
                                                               '      § 2461(c))
                                                               ,
                                                       姜姜姜姜姜姜姜


                                                 INDICTⅣIENT

                                                  COUNT ONE
                                      (PrOductiOn of Child Pomography)

              Thc(3rand」 ury   for the District ofゝ /1aryland chargcs that:


              On or about December 28,2018,in the District ofゝ /1aryland and elsewhere,the

     defendant,

                                        BRIAN ANTHONY GILBERT,

     did knowingly employ, use, persuade, induce, entice, and coerce Victim          l, a minor, to engage   in

     any sexually explicit conduct as defined in 18 U.S.C . * 2256(2), for the purpose of producing a

     visualdepiction of such conduct, and the visualdepiction was produced and transmitted using

     materials that have been mailed, shipped, and transported in and affecting interstate and foreign

     commerce by any means, including by computer.




     18U.S.C.§ 2251(a)
       Case 8:20-cr-00374-PWG Document 1 Filed 11/02/20 Page 2 of 11




                                          COUNT TWO
                                (Production of Child Pornography)

       The Grand Jury for the District of Maryland further charges that:

       Between on or about lune 12,2020 and September 10,2020, in the District of Maryland

and elsewhere, the defendant,

                                 BRIAN ANTHONY GILBERT,

did knowingly employ, use, persuade, induce, entice, and coerce Victim l, a minor, to engage in

any sexually explicit conduct as defined in   l8 U.S.C . 5 2256(2), for the purpose of producing a

visual depiction of such conduct, and knowing and having reason to know that the visual

depiction would be transported and transmitted using any means and facility of interstate and

foreign commerce and in and affecting interstate and foreign commerce, and the visual depiction

was produced and transmitted using materials that have been mailed, shipped, and transported in

and affecting interstate and foreign commerce by any means, including by computer, and the

visual depiction was actually transported and transmitted using any means and facility of

interstate and foreign commerce and in and affecting interstate and foreign commerce.




18 U.S.C. $   22sl(a)
                                                  うん
       Case 8:20-cr-00374-PWG Document 1 Filed 11/02/20 Page 3 of 11




                                       COUNT THREE
                              (Production of Child Pornography)

       The Grand Jury for the District of Maryland further charges that:

       Between on or about August 25,2020 and September 10, 2020, in the District          of

Maryland and elsewhere, the defendant,

                               BRIAN ANTHONY GILBERT,

did knowingly employ, use, persuade, induce, entice, and coerce Victim 1, a minor, to engage in

any sexually explicit conduct as defined in   l8   U.S.C . 5 2256(2), for the purpose of producing a

visual depiction of such conduct. and knowing and having reason to know that the visual

depiction would be transported and transmitted using any means and facility of interstate and

foreign commerce and in and affecting interstate and foreign commerce, and the visual depiction

was produced and transmitted using materials that have been mailed, shipped, and transported in

and affecting interstate and foreign commerce by any means, including by computer. and the

visual depiction was actually transporled and transmitted using any means and facility of

interstate and foreign commerce and in and affecting interstate and foreign commerce.




18 U.S.C. $ 22s1(a)




                                                    3
       Case 8:20-cr-00374-PWG Document 1 Filed 11/02/20 Page 4 of 11




                                        COUNT FOUR
                              (Production of Child Pornography)

       The Grand Jury for the District of Maryland further charges that:

       Between on or about August 28,2020 and September 10, 2020, in the District          of
Maryland and elsewhere, the defendant,

                                BRIAN ANTHONY GILBERT,

did knowingly employ, use, persuade, induce, entice, and coerce Victim l, a minor, to engage in

any sexually explicit conduct as defined in   l8   U.S.C . S 2256(2), for the purpose of producing a

visual depiction of such conduct. and knowing and having reason to know that the visual

depiction would be transported and transmitted using any means and facility of interstate and

foreign commerce and in and affecting interstate and foreign commerce, and the visual depiction

was produced and transmitted using materials that have been mailed, shipped, and transported in

and affecting interstate and foreign commerce by any means, including by computer, and the

visual depiction was actually transported and transmitted using any means and facility     of
interstate and foreign commerce and in and affecting interstate and foreign commerce.




i8 U.S.C. $ 22st(a)




                                                   4
       Case 8:20-cr-00374-PWG Document 1 Filed 11/02/20 Page 5 of 11




                                        COUNT FIVE
                              (Production of Child Pornography)

       The Grand Jury for the District of Maryland further charges that:

       On or about August29,2020, in the District of Maryland and elsewhere, the defendant,

                                BRIAN ANTHONY GILBERT,

did knowingly employ, use, persuade, induce, entice, and coerce Victim 1, a minor, to engage in

any sexually explicit conduct as defined in 18 U.S.C . 5 2256(2). for the purpose of producing a

visual depiction of such conduct, and the visualdepiction was produced and transmitted using

materials that have been rnailed. shipped, and transported in and affecting interstate and foreign

commerce by any means, including by computer.




18 U.S.C. 522s1(a)




                                                 5
       Case 8:20-cr-00374-PWG Document 1 Filed 11/02/20 Page 6 of 11




                                         COUNT SIX
                              (Production of Child Pornography)

       The Grand Jury for the District of Maryland further charges that:

       Between on or about January 3,2019 and September 1 0,2020, in the District       of

Maryland and elsewhere, the defendant,

                               BRIAN ANTHONY GILBERT,

did knowingly employ. use, persuade, induce, entice, and coerce Victim 2, aminor, to engage in

any sexually explicit conduct as defined in   l8 U.S.C . 5 2256(2), for the purpose of producing a

visual depiction of such conduct. and knowing and having reason to know that the visual

depiction would be transported and transmitted using any means and facility of interstate and

foreign commerce and in or affecting interstate and foreign commerce. and the visual depiction

was produced and transmitted using materials that have been mailed, shipped, and transported in

and affecting interstate and foreign commerce by any means, including by computer, and the

visual depiction was actually transported and transmitted using any means and facility of

interstate and foreign commerce and in and affecting interstate and foreign cotrmerce.




18 U.S.C. $ 22s1(a)




                                                  6
       Case 8:20-cr-00374-PWG Document 1 Filed 11/02/20 Page 7 of 11




                                          COUNT SEVEN
                               (Distribution of Child Pornography)

        Thc Grand Jury lorthe District ofMaryland n】 rthcr charges that:

        On or about August 26,2020,in thc E)istrict ofMaryland and clsewhere,thc dcfendant,

                                  BRIAN ANTHONY GILBERT,
did kno、 vingly distributc child pornography and lllaterials that contain child pomography,as


deincd in 18 U.S.C.§ 2256(8),that had becn,using any rncans and facility of interstatc and

forcign cornlllercc,shipped and transported in and attecting interstate and foreign col■   lllerCe by


any llleans,including by computer.




18 U.S.C.   $2252A(a)(2) and (bX1)




                                                   7
       Case 8:20-cr-00374-PWG Document 1 Filed 11/02/20 Page 8 of 11




                                        COUNT EIGHT
                              (Distribution of Child Pornography)

       The Grand Jury for thc District ofMaryland ftlrthcr chargcs that:

       On or about August 29,2020,in the District ofMaryland and clscwhere,the defendant,

                                BRIAN ANTHONY GILBERT,
did knowingly distribute child pornography and inaterials that contain child pornography,as

deined in 18 U.S.C.§ 2256(8),that had bccn,using any means and facility ofinterstate and

foreign commcrce,shipped and transported in and affecting interstate and foreign commcrcc by

any lneans,including by computcr.




l8 U.S.C.   $ 2252A(a)(2) and (bX1)




                                                 8
        Case 8:20-cr-00374-PWG Document 1 Filed 11/02/20 Page 9 of 11




                                            COUNT NINE
                                 (Possession of Child Pornography)

         The Grand Jury for the District of Maryland further charges that:

         On or about September 17,2020, in the District of Maryland and elsewhere, the

defendant,

                                  BRIAN ANTHONY GILBERT,

did knowingly possess any material that contained an image of child pornography, as defined in

l8   U.S.C. $ 2256(8), including an image of child pornography involving a prepubescent minor

and a minor who had not attained T2years of age, which had been rnailed, shipped. and

transported using any means and facility of interstate and foreign commerce and in and affecting

interstate and foreign cornmerce by any means, including by computer, and which was produced

using materials that had been mailed, shipped, and transported in and affecting interstate and

foreign commerce by any means, including by computer.




l8 U.S.C.    $   22s2A(a)(sXB) and (b)(2)




                                                 9
       Case 8:20-cr-00374-PWG Document 1 Filed 11/02/20 Page 10 of 11




                                      FORFEITURE ALLEGATION

        The Grand Jury for the District of Maryland further finds that:

        l.       Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the

Defendant that the United States      will   seek forfeiture as part of any sentence in accordance with

18 U.S.C. 5 2253 as a result of the Defendant's conviction under Counts One through Nine             of

this Indictment.

        2.       Pursuant   to   18 U.S.C . $ 2253, upon conviction of the offenses set    forth in Counts

One through Nine of this lndictment, in violation           of l8 U.S.C.   $$ 2251 and 2252A, the

Defendant,

                                      BRIAN ANTHONY GILBERT,

shall forfeit to the Unitcd States:


                 a.      Any visual depiction described in 18 U.S.C. $$ 2251 or 2252A, or any

book, magazine, periodical, film. videotape, or other matter which contains any such visual

depiction, which was produced, transported, mailed, shipped, received, or possessed in violation

of Title 18, United States Code. Chapter 110;

                 b.      Any property, real or personal, constituting or traceable to gross profits or

other proceeds obtained from the offense; and

                 c.      Any property, real or personal, used or intended to be used to commit or to

promote the commission of the offense.

        3.       The propertyto be forfeited includes, but is not limitedto the following electronic

device seized form the Defendant's residence during execution of a search and seizure warrant

on September I l, 2020:

                 a.HP Laptop,Serial Number CND6310DPY;

                                                       10
Case 8:20-cr-00374-PWG Document 1 Filed 11/02/20 Page 11 of 11
